DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 7/12/2019.  As directed by the amendment, claims 2-34 have been cancelled. As such, claim 1 is pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the apparatus claim contains active steps: “indicates” and “changes”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Also, “the visibility” in line 2 lacks antecedent basis. In order to address these rejections, Applicant could amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eakin (US 2002/0091347 A1; hereinafter “Eakin”).
Regarding claim 1, Eakin discloses a wound dressing (Fig. 1) comprising: an absorbent layer (dressing layer 12; comprising hydrocolloidal particles per para [0041]) and a moisture indicator (indicator layer) which indicates wound exudate loading within the dressing ([w]hen the dressing becomes saturated, para [0045]); wherein the visibility of the moisture indicator changes (turning the gentian violet dye to a purple color...[t]his purple color is visible, para [0045]; partially conceal the original color of the dry indicator substance and make the color change more noticeable, para [0020]) as a result of a physical transformation of a first material (hydrocolloid) within the dressing (para [0045]; wherein the hydrocolloid physically transforms from dry to wet, see original claim 5 as evidence that this hydration of the hydrocolloid comprehends a physical transformation as claimed).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references available to reject claim 1 under 35 USC 102(b): Watt et al. (US 2007/0225663 A1; Fig. 5, paras [0032] and [0037]); Coulthard (US 2012/0016322 A1; particularly para [0056]); Kaplan (US 2007/0142762 A1); Sheldon et al. (US 4,705,513); Rabin (US 6,284,942 B1); Schmidt et al. (US 2010/0168700 A1); Long (US 2009/0062757 A1); Jitoe (US 5,766,212 A); Inoue (US 6,747,185 B2); Sasaki (US 5,690,624 A); Felfoldi (US 4,192,311 A); Wang (US 3,759,261 A). Additional references specifically regarding multiple wetness indicators (as instantly disclosed) throughout an absorbent article: Curran (US 2014/0296808 A1; paras [0111-112]); Bergman (US 2007/0270774 A1; para [0101]). Additional reference regarding relevant wetness indicator technology: Yabuki et al. (US 6,815,207 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785